DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2020 has been entered.
 
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 13, 14, 17, 19, 32 and 33 are pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 1826197) in view of Cadiente (US 7100788) and in further view of Kinsey (US 2944694), Raichlen (US 20080164258) and Bienaime (FR 2813588).
Regarding claim 13, Adams teaches a method comprising:(a) disposing a first container, a second container, a third container, and a fourth container in a case (see figure 1, “outer container” 12), wherein the first container, the second container, the third container, and the fourth container define an opening disposed at an intersection where all of the first container, second container, third container and fourth container come together (see the gaps between the containers).  While the figure shows three containers with an opening at the intersection of the three containers, having a fourth container to meet the limitations of the claim would have been obvious.  Adams also teaches, (b) aligning a master funnel vent (figure 1, item 15) defined by a bottom wall of the case with the opening, wherein the master funnel vent and the opening are in fluid communication; 
Claim 13 differs from Adams in specifically reciting, “(c) defining a pair of first main clamshell vents between a lid of the first container and a base of the first 
However, Cadiente teaches containers also used for fruit (abstract) which comprise a first pair of clamshell vents between a first container lid and base (see figure 1, item 5; 5’ column 7, lines 42-62), wherein the pair of first main clamshell vents are defined in part by the pair of end walls, and the pair of end walls and the pair of side walls extend from the bottom wall, and a pair of second main clamshell vents between a lid and base of a second container (see figure 5).  
To modify Adams so as to use containers that comprise a clamshell with a first container having a first pair of clamshell vents between the lid and the base, and a second container having a pair of clamshell vents between the lid and the base would have been obvious to one having ordinary skill in the art for the purpose of providing covering protection to each container while still allow for ventilation through each container.  
Regarding the limitation of, (e) aligning a pair of master vent slots defined by a pair of sidewalls of the case with the pair of first main clamshell vents and the pair of second main clam shell vents, wherein the pair of master vent slots, the pair of first main clamshell vents, and the pair of second main clamshell vents are in fluid communication, the claim differs from Adams in this regard.
However, Cadiente teaches a pair of master vent slots defined by a pair of sidewalls of the case (see figure 12, “vent”; figure 13, item 35’; figure 14) that are aligned with the pair of first and second clamshell vents.  
Modification of Adams in this regard would have been obvious to one having ordinary skill in the art, for the purpose of facilitating ventilation through the containers while they remain within the case.
Claim 13 differs from the above combination in specifically reciting, “(f) locking the first container to the case, wherein the locking comprises one of the pair of master vent slots receiving a portion of the first container therein.”
It is noted however, that it has been conventional in the art to use slots in an outer container sidewall to secure an inner container to the outer container.  For example, Kinsey (US 2944694) teaches a slot (see figure 1, item 22) of an outer container 14, into which has been secured a portion of the inner container (21)(see column 1, lines 61-64).  Raichlen (US 20080164258) teaches slots 37 in an outer case 33, where the slots are used to secure an inner container (25) by locking a portion (17) of the inner container to the slot of the outer container (see paragraph 14).   Bienaime (FR 2813588) teaches sidewalls of an outer case, which comprise openings (see figure 1, item 18, 60) which can receive a portion of a container so as to secure the container within the case.  
As Adams in view of Cadiente teaches similar types of slots (see Cadiente at at least, figure 12 and figure 17), to thus modify the combination and to extend a portion of the clamshell vent into the master vent slot would have been obvious to one having ordinary skill in the art, for the purpose of keeping the inner containers in a secure position within the case.
It is noted that the claims do not provide any specificity as to what the method is directed toward, or to any particular products that are manipulated by the method.  As presented, the claims read on empty containers which can be vented. 
 Regarding claim 14, Cadiente further teaches forcing fluid into one of the pair of master vent slots, through the pair of first main clamshell vents, through the pair of second main clamshell vents, and out the other one of the pair of master vent slots (see figure 14, primary cooling air and secondary cooling air).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13 above, which relies on Adams (US 1826197) as the primary reference, and in further view of Pickard (US 20170305633) and Krupa (US 5456379).
Claim 17 differs from the combination applied to claim 13 in specifically reciting, “forming a mid- range vent in one of the pair of end walls of the base of the first container.”
Claim 19 differs in specifically reciting, “wherein the mid-range vent is disposed in a recessed portion of the one of the pair of end walls of the base of the first container.”
It is noted however, that Pickard teaches what can be construed as a mid-range vent, on an end wall (see figures 1, 2, 3, item 108 and 112), where these openings can be construed as “midrange” and in a recessed portion of an end wall, for the purpose of providing additional ventilation (see paragraph 77).  Krupa also teaches ventilation means that are integral with the continuous sidewalls (see column 2, lines 44-47).  See also figure 1 and 4 which teaches end wall slits (46) which can be construed as mid-. 

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13 above, which relies on Adams (US 1826197) as the primary reference, and in further view of von Holdt (US 4982858) and Johnson (US 8087527).
Claim 32 differs from the combination in specifically reciting, “further comprising locking the second container to the first container, wherein the locking comprises the first container receiving a portion of the second container therein.”
It is noted however, that von Holdt teaches locking a first container to a second container via the first container receiving a portion of the second container therein (see figure 4, 6 and figure 7 item 56, 58 and column 6, lines 23-30); where locking the first container to the second container has been advantageous for preventing relative motion of the containers (see column 1, line 46 to column 2, line 7).  Johnson further evidences a similar concept with respect to containers used for any type of product.  Johnson teaches a first container (figure 2) that can be locked with a second container (figure 3) where the locking comprises the first container receiving a portion (figure 3A) of the second container therein. 
As the combination teaches an array of containers, to modify the combination and provide a mechanism for locking the first container to the second container, as .

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Adams (US 1826197) as the primary reference, and in further view of Wilcox (US 20160039598) and Sambrailo (US 20070007293).
Regarding claim 33, it is noted that Cadiente already teaches directing airflow into one of the master vent slots (see figure 14 and 16).   As the reference teaches multiple vent slots in the case, it would have been obvious to one having ordinary skill in the art that an incoming airflow would have been divided into multiple pathways, so that a pathway of air would have entered into one of the master vent slots so as to enter a first main clamshell vent and another pathway of air would not have entered the one of the first main clamshell vents.  In any case, Wilcox has been relied on to teach an airflow that would have been split into multiple pathways so as to enter various slots in the case (see figure 3).  Sambrailo also teaches airflow that is split into multiple pathways (see paragraph 56 and figure 7A, B) so as to provide cooling air through the containers in each case.  Therefore, to modify the combination and to split an incoming airflow would have been obvious to one having ordinary skill in the art, for the purpose of directing air flow into the containers for ventilation purposes.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Padda (US 20150307257) in view of Adams (US 1826197), Cadiente (US 7100788) and in further view of Kinsey (US 2944694), Raichlen (US 20080164258) and Bienaime (FR 2813588).
Regarding claim 13, Padda teaches, (c) defining a pair of first main clamshell vents (figure 1, 4, 5, item 2) between a lid (24) of the first container and a base (26) of the first container.  Regarding the step of, (d) defining a pair of second main clamshell vents between a lid of the second container and a base of the second container, this is seen to have been an obvious duplication of the container as shown in Padda’s figure 1.   Additionally however, Cadiente further teaches containers also used for fruit (abstract) which comprise a first pair of clamshell vents between a first container lid and base (see figure 1, item 5; 5’ column 7, lines 42-62) and a pair of second main clamshell vents between a lid and base of a second container (see figure 5).  
Claim 13 differs from Padda in specifically reciting, (a) disposing a first container, a second container, a third container, and a fourth container in a case, wherein the first container, the second container, the third container, and the fourth container define an opening disposed at an intersection where all of the first container, second container, third container and fourth container come together; (b) aligning a master funnel vent defined by a bottom wall of the case with the opening, wherein the master funnel vent and the opening are in fluid communication; 
However, Adams teaches disposing four containers in a case (see figure 1) wherein the four containers define an opening there between (see the gaps between the container).  Adams also teaches a master funnel vent (15) defined by a bottom wall of 
To thus modify Padda and to dispose four containers into a case, as taught by Adams would have been obvious to one having ordinary skill in the art, for the purpose of transporting multiple containers, while still allowing for ventilation through the containers and the case.
Regarding the limitation of, (e) aligning a pair of master vent slots defined by a pair of sidewalls of the case with the pair of first main clamshell vents and the pair of second main clam shell vents, wherein the pair of master vent slots, the pair of first main clamshell vents, and the pair of second main clamshell vents are in fluid communication, the claim differs from the Padda/Adams combination in this regard.
However, Cadiente teaches a pair of master vent slots defined by a pair of sidewalls of the case (see figure 12, “vent”; figure 13, item 35’; figure 14) that are aligned with the pair of first and second clamshell vents for facilitating fluid flow and ventilation.  
Modification of the combination in this regard would have been obvious to one having ordinary skill in the art, for the purpose of facilitating ventilation through the containers while they remain within the case.
Claim 13 differs from the above combination in specifically reciting, “(f) locking the first container to the case, wherein the locking comprises one of the pair of master vent slots receiving a portion of the first container therein.”
It is noted however, that it has been conventional in the art to use slots in an outer container sidewall to secure an inner container to the outer container.  For 
As the combination teaches similar types of slots in the case (see Cadiente at at least, figure 12 and figure 17), to thus modify the combination and to extend a portion of the clamshell vent into the master vent slot would have been obvious to one having ordinary skill in the art, for the purpose of keeping the inner containers in a secure position within the case.
It is noted that the claims do not provide any specificity as to what the method is directed toward, or to any particular products that are manipulated by the method.  As presented, the claims read on empty containers which can be vented. 
Regarding claim 14, Cadiente further teaches forcing fluid into one of the pair of master vent slots, through the pair of first main clamshell vents, through the pair of second main clamshell vents, and out the other one of the pair of master vent slots (see figure 14, primary cooling air and secondary cooling air), as does Padda (see at least, paragraph 33 – “air flow between the compartments”).


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13, which relies on Padda (US 20150307257) as the primary reference, and in further view of Pickard (US 20170305633) and Krupa (US 5456379).
Claim 17 differs from the combination applied to claim 13 in specifically reciting, “forming a mid- range vent in one of the pair of end walls of the base of the first container.”
Claim 19 differs in specifically reciting, “wherein the mid-range vent is disposed in a recessed portion of the one of the pair of end walls of the base of the first container.”
It is noted however, that Pickard teaches what can be construed as a mid-range vent, on an end wall (see figures 1, 2, 3, item 108 and 112), where these openings can be construed as “midrange” and in a recessed portion of an end wall, for the purpose of providing additional ventilation (see paragraph 77).  Krupa also teaches ventilation means that are integral with the continuous sidewalls (see column 2, lines 44-47).  See also figure 1 and 4 which teaches end wall slits (46) which can be construed as mid-range vents in an end wall of the first container and which are recessed due to the corrugations in the wall. To thus modify the combination and to thus position mid-range vents in a recessed portion of an end wall would have been obvious to one having ordinary skill in the art, for the purpose of providing added venting to the container. 

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13 above, which relies on Padda (US 20150307257) as the primary reference, and in further view of von Holdt (US 4982858) and Johnson (US 8087527).
Claim 32 differs from the combination in specifically reciting, “further comprising locking the second container to the first container, wherein the locking comprises the first container receiving a portion of the second container therein.”
It is noted however, that von Holdt teaches locking a first container to a second container via the first container receiving a portion of the second container therein (see figure 4, 6 and figure 7 item 56, 58 and column 6, lines 23-30); where locking the first container to the second container has been advantageous for preventing relative motion of the containers (see column 1, line 46 to column 2, line 7).  Johnson further evidences a similar concept with respect to containers used for any type of product.  Johnson teaches a first container (figure 2) that can be locked with a second container (figure 3) where the locking comprises the first container receiving a portion (figure 3A) of the second container therein. 
As the combination teaches an array of containers, to modify the combination and provide a mechanism for locking the first container to the second container, as taught by von Holdt and Johnson would thus have been obvious to one having ordinary skill in the art for the purpose of stabilizing the array of containers and preventing the shifting of the containers.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Padda (US 20150307257) as the primary reference, and in further view of Wilcox (US 20160039598) and Sambrailo (US 20070007293).
Regarding claim 33, it is noted that Cadiente already teaches directing airflow into one of the master vent slots (see figure 14 and 16) as does Padda (see at least, paragraph 33 – “air flow between the compartments”).
 In view of Cadiente, the combination teaches multiple vent slots in the case.  Thus, it would have been obvious to one having ordinary skill in the art that an incoming airflow would have been divided into multiple pathways, so that a pathway of air would have entered into one of the master vent slots so as to enter a first main clamshell vent and another pathway of air would not have entered the one of the first main clamshell vents.  Even further, Padda teaches a clamshell vent as well as additional vents positioned above and below the clamshell vent, thus making it obvious to one having ordinary skill in the art to provide multiple pathways from an incoming air flow so as to provide the requisite ventilation through Padda’s vent openings.  In any case, Wilcox has been relied on to teach an airflow that would have been split into multiple pathways so as to enter various slots in the case (see figure 3).  Sambrailo also teaches airflow that is split into multiple pathways (see paragraph 56 and figure 7A, B) so as to provide cooling air through the containers in each case.  Therefore, to modify the combination and to split an incoming airflow would have been obvious to one having ordinary skill in the art, for the purpose of directing air flow into the containers for ventilation purposes.

Response to Arguments
Applicant’s remarks on page 6 of the response urge that the combination does not teach the newly claimed locking step.
This urging is not seen to be sufficient in view of the rejection as presented herein.  

Further on page 6 of the remarks, Applicant urges that the primary reference, Adams does not teach or suggest a container with a lid.
It is noted however, that the combination teaches using containers that comprise a lid and a clamshell vent for providing the requisite ventilation while also providing a degree of protection to the contents via the lid.  Thus, the prior art provides motivation to one having ordinary skill in the art, to modify Adams’s inner containers to include a lid and a clamshell vent for protecting the contents while also facilitating ventilation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/VIREN A THAKUR/           Primary Examiner, Art Unit 1792